Exhibit 10.19

 

TURNSTONE SYSTEMS, INC.

 

Consulting Agreement

 

This Consulting Agreement (the “Agreement”) is made as of July 1, 2004 by and
between Turnstone Systems, Inc., a Delaware corporation having its principal
place of business at 7650 Marathon Drive, Suite A, Livermore, CA 94550 (the
“Company”), and Albert Liu (the “Consultant”).

 

Recitals

 

1. The Company desires to retain the Consultant as an independent contractor to
perform consulting services for the Company.

 

2. The Consultant is willing to perform such services for the Company on the
terms and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
Company and the Consultant hereby agree as follows:

 

1. Function. The Consultant will assist, consult, and advise the Company in
respect of such tasks, projects, and responsibilities as shall be requested by
the Company’s Board of Directors and/or its officers, as set forth on Exhibit A
attached hereto.

 

2. Compensation. As consideration for such assistance, consultation, and advice,
the Company will pay the Consultant the compensation set forth on Exhibit A
attached hereto. In addition, the Company will reimburse the Consultant for
reasonable out-of-pocket expenses incurred by Consultant in the execution of
Consultant’s duties as set forth in Section 1 above, as set forth on Exhibit A
attached hereto, provided that the Consultant shall provide the Company
documentation for such expenses in accordance with the Company’s established
policies for expense reimbursement, and the Consultant shall have otherwise
complied with all such policies.

 

3. Term. Either Consultant or Company may terminate this Agreement at any time
for any reason or no reason, with or without cause, by written notice.
Termination shall not relieve the Consultant of Consultant’s continuing
obligations under this Agreement, including, without limitation, the
requirements of Sections 4, 5, 6, or 7.

 

4. Confidentiality.

 

(a) “Confidential Information” means any Company proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, suppliers, supplier lists,
customers, customer lists, markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances, or other business information
disclosed by the Company, either directly or indirectly, in writing, orally, or
by drawings or inspection of parts or equipment. Confidential Information shall
not include information which (i) is known to the Consultant at the time of
disclosure to the Consultant by the Company as evidenced by the written records
of the Consultant, (ii) has become publicly known and made generally available
through no wrongful act of the Consultant, or (iii) has been rightfully received
by the Consultant from a third party who is authorized to make such disclosure.



--------------------------------------------------------------------------------

(b) The Consultant will not, during the term of this Agreement and thereafter,
use the Company’s Confidential Information for any purpose whatsoever other than
the performance of services on behalf of the Company pursuant to Section 1 and
will not disclose the Company’s Confidential Information to any third party, and
it is understood that said Confidential Information shall remain the sole
property of the Company. Consultant further agrees to take all necessary
precautions to prevent any unauthorized disclosure of Confidential Information
including, but not limited to, having each employee of Consultant, if any, with
access to any Confidential Information, execute an agreement containing terms
relating to Confidential Information and ownership of intellectual property
substantially similar to those set forth in this Agreement.

 

(c) The Consultant agrees that Consultant will not, during the term of this
Agreement, improperly use or disclose any proprietary information or trade
secrets of any third party with which has an agreement or duty to keep in
confidence information acquired by Consultant in confidence, and that Consultant
will not bring onto the premises of the Company any unpublished document or
proprietary information belonging to such third party unless consented to in
writing by such third party. The Consultant will indemnify the Company and hold
it harmless from and against all claims, liabilities, damages and expenses,
including reasonable attorneys’ fees and costs of suit, arising out of or in
connection with any violation or claimed violation of a third party’s rights
resulting in whole or in part from the Company’s use of the work product of the
Consultant under this Agreement.

 

(d) The Consultant recognizes that the Company has received and in the future
will receive from third parties their confidential or proprietary information
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. The Consultant
agrees that Consultant owes the Company and such third parties, during the term
of this Agreement and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
services for the Company pursuant to Section 1 in a manner consistent with the
Company’s agreement with such third party.

 

(e) Upon the termination of this Agreement, or at any time upon the Company’s
request, the Consultant will promptly deliver to the Company all of the
Company’s property or Confidential Information in tangible form that Consultant
may have in Consultant’s possession or control.

 

5. Ownership.

 

(a) The Consultant agrees that all copyrightable material, notes, records,
drawings, designs, inventions, improvements, developments, discoveries, and
trade secrets (collectively, “Inventions”) conceived, made, or discovered by the
Consultant, solely or in collaboration with others, during the term of this
Agreement which relate in any manner to the business of the Company that
Consultant may be directed to undertake, investigate, or experiment with, in
connection with the services to be performed by Consultant hereunder, are the
sole property of the Company. Consultant further agrees to assign (or cause to
be assigned) and does hereby assign fully to the Company all such Inventions and
any copyrightable patents, mask work rights, moral rights or other intellectual
property rights relating thereto. This Agreement does not apply to inventions
covered by Section 2870 of the California Labor Code, a copy of which is
attached hereto as Exhibit B, or to inventions which were made prior to the date
of this Agreement.

 

(b) The Consultant agrees to assist the Company, or its designee, at the
Company’s expense, in every proper way to secure the Company’s rights in the
Inventions and any copyrights, patents, mask work



--------------------------------------------------------------------------------

rights, or other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, and all other instruments which the Company
shall deem necessary or appropriate in order to apply for and obtain such rights
and in order to assign and convey to the Company, its successors, assigns, and
nominees the sole and exclusive rights, title, and interest in and to such
Inventions, and any copyrights, patents, mask work rights, or other intellectual
property rights relating thereto. The Consultant further agrees that
Consultant’s obligation to execute or cause to be executed, when it is in
Consultant’s power to do so, any such instrument or papers shall continue after
the termination of this Agreement.

 

6. Conflicting Obligations.

 

(a) The Consultant certifies that Consultant has no outstanding agreement or
obligation that is in conflict with any of the provisions of this Agreement or
that would preclude the Consultant from complying with the provisions hereof and
further certifies that Consultant will not enter into any such conflicting
agreement during the time in which Consultant is acting as an independent
contractor of the Company or thereafter.

 

(b) In view of the Consultant’s access to the Company’s trade secrets and
proprietary know-how, Consultant further agrees that Consultant will not,
without the Company’s prior written consent, design identical or substantially
similar designs as those developed for the Company or for any third party during
the time in which Consultant is acting as an independent contractor of the
Company and for a period of twelve (12) months thereafter.

 

7. Covenant Not to Compete; Non-Solicitation. During the term of this Agreement,
the Consultant will not, directly or indirectly, participate as an officer,
director, employee, partner, principal, consultant or otherwise with, any
person, business or enterprise which is engaged in actual or potential
competition with the Company or its affiliates, without the express prior
written consent of the Company. The Consultant covenants and agrees with the
Company that Consultant will not, during the term of this Agreement and for a
period of one year thereafter, whether directly or indirectly, solicit any of
the Company’s then-current employees to terminate their employment with the
Company or to become employed by any other firm, company, or business.

 

8. Independent Contractor. The Consultant is an independent contractor and will
not act as an agent nor shall Consultant be deemed an employee of the Company
for the purposes of any employee benefit program, income tax withholding, FICA
taxes, unemployment benefits or otherwise. The Consultant may not enter into any
agreement or incur any obligations on the Company’s behalf, or commit the
Company in any manner, without the Company’s express prior written consent.

 

9. Notices. Any notice required or permitted by this Agreement shall be deemed
to have been given if delivered personally or sent by registered or certified
mail, postage and charges prepaid, addressed to the party at the party’s address
set forth on the signature page hereof.

 

10. Governing Law. This Agreement and the application or interpretation thereof
shall be governed, construed, and enforced in accordance with the laws of the
State of California as applied to agreements between California residents
entered and to be performed entirely within California.



--------------------------------------------------------------------------------

11. Miscellaneous.

 

(a) This Agreement, including the exhibits attached hereto and made a part
hereof, constitutes and expresses the entire agreement and understanding between
the Company and the Consultant relating to the subject matter herein. All
previous discussions, promises, representations, and understandings between the
parties relative to this Agreement, if any, have been merged into this document.
No modification of or amendment to this Agreement, nor any waiver of rights
under this Agreement, will be effective unless expressed in a writing signed by
the party to be charged.

 

(b) The Consultant may not subcontract all or any part of the services to be
provided hereunder without the express prior written consent of the Company.

 

(c) This Agreement shall be binding upon and shall inure to the benefit of the
Company’s successors, transferees, and assigns.

 

(d) The Consultant agrees that a breach of any of the representations,
warranties, or covenants contained in this Agreement will result in irreparable
and continuing damage to the Company for which there will be no adequate remedy
at law and that, consequently, the Company will be entitled to injunctive relief
and/or a decree for specific performance and such other relief as may be proper
(including monetary damages, if appropriate).

 

(e) The waiver by the Company of a breach of any provision of this Agreement
will not operate or be construed as a waiver of any other or subsequent breach.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

“COMPANY”

 

TURNSTONE SYSTEMS, INC.

a Delaware corporation

   

By:

 

 

/s/ Eric Yeaman

--------------------------------------------------------------------------------

   

Name:

 

Eric Yeaman

   

Title:

 

CEO & CFO

“CONSULTANT”

 

 

/s/ Albert Liu

--------------------------------------------------------------------------------

   

(signature)

 

   

Name:

 

Albert Liu

   

Title:

 

Consultant

   

Address:

--------------------------------------------------------------------------------

   

Tax ID #:

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit A

 

CONSULTANT COMPENSATION

 

Description of Services: Management of the dissolution of the Company.

 

Consultant shall report to: Eric Yeaman, CEO & CFO

 

Fees: US$125.00 per hour

 

Expenses authorized for reimbursement by Company: Reasonable expenses associated
with the provisioning of services hereunder to be mutually agreed upon between
the Company and Consultant.



--------------------------------------------------------------------------------

Exhibit B

 

Section 2870, California Labor Code

 

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

 

(2) Result from any work performed by the employee for the employer.

 

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.